DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/5/2020, pages 5-9 have been fully considered but they are not persuasive. 
[page 7] Applicant submits that “the Office’s characterization of these conformal films as a tube is unreasonably broad.” Examiner disagrees, the claims as presented does not clearly distinguish from Glovatsky, structurally, whereas portion 111 and/or 109 disposed around PCB forms tube. Note a ‘tube’ is merely “a long, hollow cylinder of metal, plastic, glass, etc. for holding or transporting something” as defined by Merriam Webster. 
It is noted that the features upon which applicant relies (i.e. a sleeve or tube 162 positioned around the printed circuit board 130 and the first end sections 110a, 120a of the first and second flex cables 110, 120.” (Applicant’s specification,]} [0039]).) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Glovatsky fails to disclose or suggest, inter alia, “an encapsulate disposed within. . . first and second end portions of the tube and forming a hermetic seal within the tube encasing the printed circuit board and the first end section of the first flex cable therein,” as recited in claim 10, where the “first end portion extend[s] axially beyond [a] first connection area defined between the first flex cable and the printed circuit board,” as also recited in claim 10. Examiner disagrees, please find current rejection of claim 10 below that reads upon newly amended language as claimed.
[page 9] Applicant submits also that “Glovatsky and Naritomi, alone or in any proper combination, fail to disclose or suggest a method including, inter alia, “positioning a tube around a printed circuit board and a first end section of a first flex cable . .. and filling at least a portion of the tube with an encapsulate to form a hermetic seal within the tube encasing the printed circuit board and the first end section of the first flex cable therein,” as recited in claim 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky 7,161,092 in view of Naritomi 7,576,991.
Regarding claim 10, Glovatsky discloses a wiring harness (wiring portions of 105 is harnessed within 101, 111 at least partially, Fig 2) comprising: a printed circuit board ("electrical substrate' 103, col 3 lines 40-42); a first flex cable including a first end section electrically coupled to a first end portion of the printed circuit board at a first connection area (first flex cable 105 left side, first end section—end of 105 that connects 103 electrically, col 3 lines 63-67; first connection area—where 105 connects 103, Fig la); a tube disposed around the printed circuit board and the first end section of the first flex cable (tube 111 and/or 109, 115 disposed around PCB, end section, as depicted Fig 3), the tube having a first end portion extending axially beyond the first connection area defined between the first flex cable and the printed circuit board (first end portion extends axially/lengthwise beyond connection area—end of 111 near 105 left side, Figs 1c, 2-3), and a second end portion (opposite first end, Fig 1c); and an encapsulate disposed within the first and second end portions of the tube and forming a seal within the tube encasing the printed circuit board and the first end section of the first flex cable therein (encapsulate 121 disposed over PCB including both ends forming seal with materials such as urethane/epoxy col 9 lines 29-36).
Glovatsky does not explicitly teach the seal being hermetic.
Naritomi however teaches hermetically sealing electronic components
(Abstract).
It would have been obvious to one of ordinary skill in the art to modify the seal of Glovatsky to hermetically seal, in order to add waterproof and/or vibration isolation capabilities [Naritomi], thereby improving protection of the electrical component and enhance reliability and securement.
claim 11, Glovatsky in view of Naritomi discloses the already modified wiring harness according to claim 10, Glovatsky teaches further comprising a second flex cable including a first end section electrically coupled to a second end portion of the printed circuit board at a second connection area, the second end portion of the tube extending axially beyond the second connection area (second flex cable—same as first flex cable on right side. Fig 1c).
Regarding claim 12, Glovatsky in view of Naritomi discloses the already modified wiring harness according to claim 10, Glovatsky discloses a second end section of the first flex cable (second end section is at opposite end of first end section. Fig 1c; not shown explicitly in Fig). Naritomi teaches a second end section of flex cable (most outer end of portions 5 and/or 15, Figs 7, 8) electrically coupled to a proximal electrical connector (electrically coupled by way of 10b and/or 16b to proximal electrical connector 18c, Fig 10; connecting electrically for completion, col 9 lines 17-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of first flex cable to electrically connect a proximal connector, in order to facilitate electrical connection with an external equipment or device, thereby improving functionality and versatility of the wiring harness.
claim 13, Glovatsky in view of Naritomi discloses the wiring harness according to claim 11, Glovatsky discloses a second end section of the second flex cable (second end section is at opposite end of first end section. Fig 1c; not shown explicitly in Fig). Naritomi teaches a second end section of flex cable (most outer end of portions 5 and/or 15, Figs 7, 8) electrically coupled to an electrical connector (electrically coupled by way of 10b and/or 16b to electrical connector 18c, Fig 10; connecting electrically for completion, col 9 lines 17-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of second flex cable to electrically connect a distal electrical connector by simply increasing the length of the terminal/wire as desired, since it was known in the art to facilitate electrical connection with an external equipment or device that is further away, thereby improving functionality and versatility of the wiring harness.
Going further, it would have been an obvious matter of design choice to create distal connection by changing length of terminal/wire, since such a modification would have involved a mere change in the size or length of a component. A change in size or length is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).
Regarding claim 14, Glovatsky in view of Naritomi discloses the wiring harness according to claim 10, Glovatsky teaches wherein the encapsulate fills the entirety of the tube and completely surrounds the printed circuit board (fills entirety of tube by covering 103 completely, col 9 lines 29-32; Figs 4, 5).
Regarding claim 15, Glovatsky in view of Naritomi discloses the wiring harness according to claim 10, Glovatsky wherein the tube is transparent and the encapsulate is a light cure resin (at least a portion of tube is formed of PET film which may constitute a type of plastic considered transparent, col 4 lines 25-26; encapsulate formed of epoxy, a form of light cure resin, col 9 lines 34-36).
Regarding claim 16, Glovatsky in view of Naritomi discloses the wiring harness according to claim 10, Glovatsky teaches wherein the tube, filled with the encapsulate, has a uniform thickness along the length thereof (Fig 8).
Regarding claim 17, Glovatsky in view of Naritomi discloses the wiring harness according to claim 10, wherein the tube defines an opening extending longitudinally therethrough, and the printed circuit board and the first end section of the first flex cable are positioned within the opening and encircled by the tube (‘opening’ – space formed between 103 and 111/115, Figs 4, 5).
Regarding claim 18, Glovatsky in view of Naritomi discloses the wiring harness according to claim 10, wherein the encapsulate seals the first and second end portions of the tube to prevent moisture ingress into the tube (both ends forming seal with materials such as urethane/epoxy col 9 lines 29-36).

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky 7,161,092 in view of Naritomi 7,576,991 and further in view of Conta 4,606,343.
Regarding claim 1, Glovatsky discloses a method (title) of sealing electronic components (col 5 lines 28-29; see 'hermetic' modification below) of a wiring harness (wire portions of 105 is harnessed within 101, 111 at least partially, Fig 2), the method comprising: positioning a tube around a printed circuit board and a first end section of a first flex cable of a wiring harness that is electrically coupled to a first end portion of the printed circuit board at a first connection area (tube—109 and/or 111 positioned around PCB—'electrical substrate' 103, col 3 lines 40-42, first flex cable/wire 105 harnessed between 101, 111 left side Fig 2, first end portion—end of 105 that connects 103 electrically, col 3 lines 63-67; first connection area—where 105 connects 103, Fig la) such that a first end portion of the tube extends axially beyond the first end section of the first flex cable (end of tube 111 and/or 109 disposed around PCB end portions, as depicted Fig 3) and a second end portion of the tube extends axially beyond a second end portion of the printed circuit board (second end, opposite first end, Fig 1c); and filling at least a portion of the tube with an encapsulate to form a seal within the tube encasing the printed circuit board and the first end section of the first flex cable therein (encapsulate 121 disposed over PCB including both end sections attached thereto, forming seal with materials such as urethane/epoxy col 9 lines 29-36; also sealed by vacuum col 5 lines 62-65).
Glovatsky discloses the claimed invention except for disclosing explicitly the seal being hermetic; the wire harness integrated in a surgical device.
Naritomi however teaches hermetically sealing electronic components (Abstract).
Conta teaches integrating a wiring harness into a surgical device (Figs 1-3,
Title).
It would have been obvious to one of ordinary skill in the art to modify the seal of Glovatsky to hermetically seal, since it was known in the art to add waterproof and/or vibration isolation capabilities [Naritomi), thereby improving protection of the electrical component and enhance reliability overtime.
It would have been obvious to one of ordinary skill in the art to integrate the wiring harness into a surgical device, since it was known in the art that a wire harness may be used and applied as desired in any electrical device to establish electrical connections with its circuitry. Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed 'in a surgical device' does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 1, Glovatsky teaches wherein positioning the tube further includes covering a first end section of a second flex cable that is electrically coupled to the second end portion of the printed circuit board at a second connection area with the tube such that the second end portion of the tube extends axially beyond the first end section of the second flex cable (second flex cable—same as first flex cable on right side. Fig 1c).
Regarding claim 3, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 2, wherein filling the tube further includes surrounding portions of the first and second flex cables extending through the first and second end portions of the tube with the encapsulate to seal the first and second end portions of the tube (encapsulate fills tube by covering 103, col 9 lines 29-32).
Regarding claim 4, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 1, further comprising applying a stimulus to cure the encapsulate within the tube (hot bar, col 5 lines 34-37).
Regarding claim 5, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 4, wherein applying the stimulus, which is formed from a transparent polymer, to cure the encapsulate, which is a light cure resin (at least a portion of tube is formed of PET film which may constitute a type of plastic considered transparent, col 4 lines 25-26; encapsulate formed of epoxy, a form of light cure resin, col 9 lines 34-36). 
Except the stimulus includes shining a light onto the tube.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use a type of stimulus that shines light such as ultraviolet light, in order to expedite the curing process, providing a consistent process with instant drying/curing that minimizes shrinkage of the original application, resulting in a high gloss durable coating, in seconds; thereby enhancing efficiency and reliability.
Regarding claim 6, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 1,further comprising placing the printed circuit board and the tube in an inert gas environment prior to positioning the tube around the printed circuit board ('inert gas environment' created by vacuum drawing air out, col 5 lines 62-65).
Regarding claim 7, Glovatsky in view of Naritomi in view of Conta discloses the method according to claim 1, except for further comprising placing the wiring harness into an adapter assembly of a surgical device. 
It would have been obvious to one of ordinary skill in the art to integrate the wiring harness into a surgical device, so that a wire harness may be used and applied as desired in any electrical device to establish electrical connections with its circuitry. 
Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed 'in a surgical device' does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 1, Glovatsky discloses a second end section of the first flex cable (second end section is at opposite end of first end section. Fig 1c; not shown explicitly in Fig). Naritomi teaches a second end section of flex cable (most outer end of portions 5 and/or 15, Figs 7, 8) electrically coupled to a proximal electrical connector (electrically coupled by way of 10b and/or 16b to proximal electrical connector 18c, Fig 10; connecting electrically for completion, col 9 lines 17-27). Conta teaches a handle assembly of the surgical device (12, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of first flex cable to electrically connect a proximal connector, since it was known in the art to facilitate electrical connection with an external equipment or device, thereby improving functionality and versatility of the wiring harness.
Additionally, it would have been obvious to one of ordinary skill in the art to electrically connect a handle of the surgical device, since it was known in the art that electrical connectors may be used and applied as desired in any electrical device or a part thereof to establish electrical connections with its circuitry in order to function. Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed 'in a surgical device' does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, Glovatsky in view of Naritomi in view of Conta discloses the already modified method according to claim 2, Glovatsky discloses a second end section of the second flex cable (second end section is at opposite end of first end section. Fig lc; not shown explicitly in Fig). Naritomi teaches a second end section of flex cable (most outer end of portions 5 and/or 15, Figs 7, 8) electrically coupled to an electrical connector (electrically coupled by way of 10b and/or 16b to electrical connector 18c, Fig 10; connecting electrically for completion, col 9 lines 17-27). Conta teaches an end effector of the surgical device (60, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of second flex cable to electrically connect a distal electrical connector by simply increasing the length of the terminal/wire as desired, since it was known in the art to facilitate electrical connection with an external equipment or device that is further away, thereby improving functionality and versatility of the wiring harness.
Additionally, it would have been obvious to one of ordinary skill in the art to electrically connect a distal connector to an end effector of the surgical device, since it was known in the art that electrical connectors may be used and applied as desired in any electrical device or a part thereof to establish electrical connections with its circuitry in order to function. Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed 'in a surgical device' does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Even further, it would have been an obvious matter of design choice to create distal connection by changing length of terminal/wire, since such a modification would have involved a mere change in the size or length of a component. A change in size or length is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).
Regarding claim 19, Glovatsky in view of Naritomi in view of Conta discloses the method according to claim 1, Glovatsky teaches wherein positioning the tube around the printed circuit board and the first end section of the first flex cable further includes placing the printed circuit board and the first end section of the first flex cable within an opening extending longitudinally through the tube such that the tube encircles the printed circuit board and the first end section of the first flex cable (‘opening’ – space formed between 103 and 111/115, Figs 4, 5).
Regarding claim 20, Glovatsky in view of Naritomi in view of Conta discloses the method according to claim 1, Glovatsky teaches wherein filling at least a portion of the tube with the encapsulate further includes filling the entirety of the tube with the encapsulate such that the encapsulate extends completely around the printed circuit board (fills entirety of tube by covering 103 completely, both ends forming seal with materials such as urethane/epoxy col 9 lines 29-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 13, 2021